Citation Nr: 1442111	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-32 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a dental disability for treatment purposes.  

3.  Entitlement to a higher initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for GERD, hypertension, and a dental disability for treatment purposes.  The Veteran perfected an appeal for these issues. 

In a January 2014 decision, the RO granted service connection for GERD and assigned a 10 percent evaluation, effective June 30, 2008.  In May 2014, the Veteran filed a notice of disagreement with this rating decision.  However, the requisite statement of the case for this initial rating issue has not been issued.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

On September 9, 2014, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claims for entitlement to service connection for hypertension and a dental disability for treatment purposes.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for entitlement to service connection for hypertension and a dental disability for treatment purposes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On September 9, 2014, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claims for entitlement to service connection for hypertension and a dental disability for treatment purposes.  As the Veteran has withdrawn these issues, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed. 


ORDER

The appeal of the claims for entitlement to service connection for hypertension and a dental disability for treatment purposes is dismissed.


REMAND

In a January 2014 decision, the RO granted service connection for GERD and assigned an initial 10 percent evaluation, effective June 30, 2008.  In May 2014, the Veteran filed a notice of disagreement with this rating decision.  However, the requisite statement of the case for this initial rating issue has not been issued.  Generally, when a claim has been denied and a timely notice of disagreement has been received by VA but a statement of the case has yet to be issued, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to a higher initial rating in excess of 10 percent for GERD.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


